Citation Nr: 1760327	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral ankle disability, to include as secondary to service-connected pes planus, plantar fasciitis, hallux valgus and osteoarthritis, first metatarsophalangeal joint, bilateral feet.

2.  Entitlement to a rating in excess of 30 percent for service-connected pes planus, plantar fasciitis, hallux valgus and osteoarthritis, first metatarsophalangeal joint, bilateral feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was afforded a videoconference hearing in July 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file.

The Board notes that the RO associated additional evidence with the electronic claims file following a March 2014 Statement of the Case (SOC).  Although 38 U.S.C.§ 7105(e) provides for an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013, this provision does not apply to evidence obtained by VA.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190.  However, the record reflects the AOJ has had an opportunity to initially review the evidence added to the record and readjudicate the matter regarding an increased rating for the Veteran's bilateral foot disability as an October 2017 rating decision continued the 30 percent rating for that disability.  Therefore, the Veteran is not prejudiced by the Board considering the evidence added to the record since the March 2014 SOC as it relates to that matter.  Regarding any pertinent evidence added to the record by VA for the matter of service connection for a bilateral ankle disability, the Board's decision below is favorable in the matter of reopening the claim, so he is not prejudiced by the Board reviewing such evidence at this time.  The AOJ will have the opportunity to review such evidence on remand when considering the merits of the service connection claim.

The reopened issue of entitlement to service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a bilateral ankle disability was previously denied by a March 1994 rating decision; the Veteran did not appeal the decision or submit documentation constituting new and material evidence within the one-year appeal period.

2.  The Veteran's pes planus, plantar fasciitis, hallux valgus and osteoarthritis, first metatarsophalangeal joint, bilateral feet, is manifested by occasional pain on manipulation, marked pronation, and extreme tenderness of plantar surfaces of the feet, but not inward inward displacement and severe spasm of the tendo Achillis on manipulation.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision denying service connection for a bilateral ankle disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).
2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a bilateral ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

3.  The criteria for a disability rating in excess of 30 percent for pes planus, plantar fasciitis, hallux valgus and osteoarthritis, first metatarsophalangeal joint, bilateral feet have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.71a, DC 5003-5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for a bilateral ankle disability is harmless given the favorable determination on that aspect of the claim.  

For the increased rating claim, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

New and Material Evidence

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A claim for service connection for bilateral ankle pain was originally denied in a March 1994 rating decision on the basis that the evidence did not show a chronic bilateral ankle disability in service and no evidence of an acquired pathological process, to a compensable degree at a VA examination.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In a November 2011 rating decision, the RO denied the Veteran's claim to reopen a claim for service connection for a bilateral ankle disability.  The RO stated the evidence did not show the Veteran had an ankle disability or an opinion linking an ankle disability to service.  The Veteran did not appeal the decision.

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  "To comply with the directive of § 3.156(b) . . . VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim."  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).  If new and material evidence was received, and the RO failed to consider it, the finality of the prior denial is vitiated.  See Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

A July 2012 VA opinion, dated within one year of the November 2011 rating decision, indicates the Veteran had ankle sprain on examination and X-rays showed a "ligamentous injury."  The examiner stated that the conditions are separate and distinct diagnoses from his service-connected pes planus and osteoarthritis of the feet.  As the VA opinion indicates the Veteran has an ankle disability, and evidence of an ankle disability was not of record at the time of March 1994 rating decision, the evidence is new and material.  As the evidence was received within one year of the November 2011 rating decision, the November 2011 rating decision did not become final.

In a December 2012 rating decision, the RO again denied the Veteran's claim to reopen a claim for a bilateral ankle disability.  However, new and material evidence was also received within one year of the December 2012 rating decision.  Specifically, in a June 2013 letter, a provider from VA Podiatry service opined that the Veteran's foot condition "can adversely affect ones gait, stance, weight bearing capacity and activity tolerance, which may consequently cause or further aggravate pain in ankles. . ."  The Board finds this letter is new and material as the opinion indicates the Veteran's ankle disability may have been caused or aggravated by his service-connected foot condition.  As new and material evidence was received within one year of the December 2012 rating decision, it did not become final.  

Here, the evidence received since the March 1994 rating decision includes the July 2012 VA opinion indicating the Veteran had an ankle sprain on examination and X-rays showed a ligamentous injury.  The VA examiner stated the conditions are unrelated and separate and distinct diagnoses from his service-connected pes planus or osteoarthritis of his feet.  The evidence received also includes the June 2013 VA podiatry letter indicating the Veteran's foot condition may "adversely affect ones gait, stance, weight bearing capacity and activity tolerance, which may consequently cause or further aggravate pain in ankles."  Additionally, an April 2014 opinion letter from a VA podiatry nurse practitioner stating that the Veteran's on-going problems with his ankles and feet are more likely than not due to his military service has since been added to the record.  The Veteran's claim for service connection for an ankle disability was originally denied because the Veteran had not been diagnosed with an ankle disability.  As the new evidence of record indicates the Veteran has been diagnosed with an ankle disability, and the June 2013 and April 2014 opinions indicate the ankle disability was caused or aggravated by a service-connected disability or service, the evidence is material.  This evidence was not before adjudicators when the Veteran's claim was last denied in March 1994 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to unestablished facts necessary to substantiate the claim for service connection for an ankle disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

The Veteran's service-connected pes planus, plantar fasciitis, hallux valgus and osteoarthritis, first metatarsophalangeal joint, bilateral feet (foot disability) is rated as 30 percent disabling from May 8, 2012, under Diagnostic Codes 5003-5276.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Arthritis may be rated under Diagnostic Code 5003, for degenerative, hypertrophic, or osteoarthritis.  Diagnostic Code 5003 is also used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate diagnostic code.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Severe flatfoot; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In a March 2013 claim for an increased rating for his service-connected foot disability, the Veteran stated that, "plantar fasciitis is getting worse it has started to affect the heels of both feet."  

In an April 2013 statement, the Veteran stated that he was forced to quit his job due to his disabilities getting worse.  The Veteran reported having sharp pain in his feet that caused him to wake up at night.

A May 2013 VA examination report indicates the Veteran reported having constant pain in his feet of 8 out of 10.  The Veteran stated that the pain in the feet worsened with walking and standing and could reach 10 out of 10.  The condition impacted his occupation, recreation and daily activities in that he is limited with ability to stand, walk, and sleep due to pain.  The Veteran took ibuprofen as directed, which did not resolve the pain.  The Veteran stated he had worked in IT and as a driver.  He stated his ability to work was limited because he had difficulty with standing and walking.
On examination in May 2013, the Veteran had pain on use of both feet that was accentuated on use.  The Veteran had pain on manipulation of both feet that was accentuated on manipulation.  There was no indication of swelling on use.  The Veteran did not have characteristic calluses or any calluses caused by the flatfoot condition.  The Veteran's symptoms were not relieved by arch supports, built up shoes, or orthotics.  The Veteran had extreme tenderness of the plantar surfaces of both feet.  The Veteran had decreased longitudinal arch height on weight bearing in both feet.  There was no objective evidence of marked deformity of the foot (pronation, abduction, etc.).  There was no marked pronation of the foot.  The weight-bearing line did not fall over or medial to the great toe.  The Veteran did not have "inward" bowing of the Achilles' tendon.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran did not use any assistive devices (other than corrective shoes or orthotic inserts) as a normal mode of locomotion.

An X-ray showed moderate first metatarsophalangeal and mild tibiotalar osteoarthritis.  There was posterior calcaneal enthesopathy and mild hallux valgus of mild metatarsus primus varus in the right foot.  The left foot had hallux valgus, metatarsus primus varus and a planovalgus.  There was mild first metatarsal phalangeal joint osteoarthrosis in the left foot.  

The VA examiner found the foot disability had a functional impact of making it difficult for the Veteran to work on his feet or stand for extended periods.  The examiner found the Veteran could do sedentary work.

The May 2013 VA examination report reflects that the Veteran had mild or moderate symptoms of hallux valgus in both feet.  The report noted the Veteran wore shoe inserts constantly.

A June 2013 right foot X-ray indicated there was moderate arthrosis of the first metatarsophalangeal joint.

A June 2013 VA examination report noted the Veteran could not distinguish pain between pes planus, plantar fasciitis, bunions, and arthritis of the great toes.  He reported pain was aggravated by excessive use such as walking.  On examination, the Veteran had pain on use and manipulation of both feet.  There was no indication of swelling on use or characteristic calluses.  The Veteran's symptoms were not relieved by arch supports or built up shoes or orthotics.  The Veteran had extreme tenderness of plantar surfaces of both feet that were improved by orthopedic shoes or appliances.  The feet had a decreased longitudinal arch height on weight-bearing.  There was no objective evidence of marked deformity of the foot, or marked pronation of the foot.  The weight-bearing line did not fall over or medial to the great toe and there was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran did not use assistive devices.  The VA examiner found the pes planus did not render the Veteran unemployable, and stated that the Veteran's reported pain severity was not consistent with his displayed activities during the examination.  The examiner found the Veteran had mild or moderate symptoms of hallux valgus.

In a July 2013 notice of disagreement, the Veteran stated that he could not sit, stand, bend, lift, or kneel without pain.  

An August 2014 VA examination report indicates the Veteran had pain on use of both feet.  Pain was not accentuated on manipulation.  The Veteran did not have pain on manipulation of the feet, swelling on use, or characteristic calluses.  The Veteran wore arch supports on both feet.  The Veteran did not have extreme tenderness of plantar surfaces on one or both feet.  The Veteran had decreased longitudinal arch height of both feet on weight-bearing.  There was evidence of marked deformity and marked pronation on both feet.  The marked pronation was not improved by orthopedic shoes or appliances.  In both feet, the weight-bearing line fell over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The Veteran did not have "inward" bowing of the Achilles tendon.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  

The August 2014 VA examination report indicates the Veteran had pain on physical examination in both feet that contributed to further functional loss, including excess fatigability, pain on weight bearing and pain on non-weight bearing.  The report noted there was not pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The Veteran did not use an assistive device as a normal mode of locomotion.  

An October 2015 VA treatment record noted the Veteran reported having moderate to severe ankle/foot pain.  A January 2016 VA treatment record indicated the Veteran reported moderate to severe foot pain.  He stated he could not walk without orthotics.  On examination, the Veteran had full range of motion of the bilateral lower extremity.  There was tenderness at the 1st metatarsophalangeal joints bilaterally with passive range of motion.  The plantar heel at fascia insertion site and mid-plantar arch were tender. The Veteran reported that he had plantar heel pain that extended to the proximal arch and Achilles tendon pain to posterior heel/insertion sites.  He stated orthotics and shoes had been helpful- "can't walk without them."

A February 2016 VA examination report reflects that the Veteran reported having sharp, dull pain in the feet with stiffness and pain in the toes and ankles.  The Veteran reported having flare-ups of the foot where he was unable to walk until the pain went away.  The Veteran stated he could not stand without pain.  On examination, the Veteran had pain on use of both feet.  He did not have pain on manipulation of the feet.  The Veteran did not have swelling on use or characteristic calluses.  The Veteran used arch supports that did not relieve symptoms in both feet.  The Veteran did not have extreme tenderness of plantar surfaces on one or both feet.  He did not have decreased longitudinal arch height of one or both on weight-bearing.  There was no objective evidence of marked deformity of one or both feet.  There was no marked pronation of the feet.  The Veteran did not have marked inward displacement and severe spasm of the Achilles' tendon.  The Veteran did not have a lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The report indicated there was no palpable pain on physical examination.  The VA examiner indicated there was not pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  

A June 2016 VA treatment record indicates the Veteran was seen for a callus under his left hallux and chronic pain on his bilateral lower extremity.  The Veteran reported feeling pain at rest and tenderness.  The note indicated the Veteran was ambulating independently without any assistance from cane, crutches or a walker.  The record noted a July 2016 MRI report indicated there was moderate bilateral first metatarsophalangeal joint osteoarthritis.

At the July 2017 hearing, the Veteran testified that he wore special shoes and had inserts made two times a year, which he stated did not help.  The Veteran reported having pain on movement of his feet and testified the pain had gotten worse in the last year.  He testified that his feet were sore to the touch, and the pain was the same whether he was on his feet or off them.

In a September 2017 VA examination, the Veteran was noted to have degenerative arthritis in both feet.  The Veteran had pain on use of both feet that was accentuated on use.  The Veteran also had pain on manipulation of the feet that was accentuated on manipulation.  There was no indication of swelling on use.  The Veteran did not have characteristic calluses.  The Veteran did not have extreme tenderness of plantar surfaces on one or both feet.  The Veteran did not have decreased longitudinal arch height of one or both feet on weight bearing.  There was no objective evidence of marked deformity of one or both feet.  There was no marked pronation of one foot or both feet.  The weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line.  The Veteran did not have "inward" bowing of the Achilles' tendon of one or both feet.  The Veteran did not have marked inward displacement and severe spasm of the Achilles' tendon on manipulation of one or both feet.  The Veteran did not have Morton's neuroma or metatarsalgia.  The Veteran did not have hammer toe.  The Veteran's hallux valgus was noted to be mild in both feet.  The Veteran did not have symptoms of hallux rigidus.  There was no acquired pes cavus (claw foot).  

The Board finds that although the Veteran's pes planus has been manifested by severe pain, the overall evidence does not show symptoms of pronounced flat foot, not improved by orthopedic shoes or appliances.  The Veteran consistently reported having pain in his feet, including when standing and walking.  The May 2013 VA examination report indicated the Veteran had pain on manipulation of both feet that was accentuated by use, and extreme tenderness of the plantar surfaces of both feet.  The Veteran's symptoms were not relieved by arch supports, built up shoes, or orthotics.  However, there was no marked pronation of the foot, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The June 2013 VA examination report noted the Veteran had extreme tenderness of plantar surfaces of both feet that were improved by orthopedic shoes or appliances.  There was no marked pronation of the foot or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran did not use assistive devices.  

The August 2014 VA examination indicated the Veteran had marked pronation of both feet, which was not improved by orthopedic shoes or appliances.  However, he did not have pain on manipulation of the feet, or extreme tenderness of plantar surfaces on one or both feet.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The February 2016 and September 2017 VA examination reports indicated the Veteran did not have marked pronation of the feet, extreme tenderness of the plantar surfaces on one or both feet, or marked inward displacement and severe spasm of the Achilles' tendon.  

The January 2016 VA treatment record indicates the Veteran reported orthotics and special shoes had been helpful.  At the July 2017 hearing, the Veteran testified that he wore special shoes and had inserts made two times a year, which he stated did not help. 

As noted above, a higher rating of 50 percent is warranted under Diagnostic Code 5276 for bilateral pronounced flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The Board finds that the overall evidence does not show the Veteran consistently had symptoms of pronounced flatfoot during the appeal period.  Although the Veteran at times had symptoms of marked pronation and extreme tenderness of plantar surfaces of the feet, he did not consistently have the symptoms.  In addition, he did not have marked inward displacement and severe spasm of the tendo Achilles on manipulation during the appeal period.  Therefore, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's foot disability under Diagnostic Code 5276.  

As the Veteran's foot pain on motion of the foot is compensated by the criteria for Diagnostic Code 5276 for flat foot, and separate ratings may not be assigned for the same symptomatology, the Board finds a separate compensable rating under Diagnostic Code 5003 for the Veteran's osteoarthritis of the first metatarsophalangeal joint, bilateral feet, is not warranted.

The Board further finds that a compensable rating under DC 5280 for hallux valgus is not for application because there was no operation with resection of the metatarsal head and because hallux valgus was not severe, equivalent to amputation of great toe.  The June 2013 VA examiner found the Veteran had mild or moderate symptoms of hallux valgus.  The September 2017 VA examiner noted the Veteran's hallux valgus was mild in both feet.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Here, the Veteran has pes planus, plantar fasciitis, hallux valgus, and osteoarthritis of the first metatarsophalangeal joint, bilateral feet.  Pes planus, hallux valgus, and osteoarthritis have specific diagnostic codes, 5276, 5280 and 5003 respectively.  Plantar fasciitis does not.  However, the Veteran's symptoms from plantar fasciitis, including pain, have been taken into account in the rating under Diagnostic Code 5276.  A separate rating for pain symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Diagnostic Code 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot. See 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note. The United States Court of Appeals for Veterans Claims (Court) has held that Diagnostic Code 5284 is limited on its face to actual injuries.  Yancy v. McDonald, 27 Vet. App. 484, 492 (2016).  However, the Court added that although the plain language of Diagnostic Code 5284 limits its application to disabilities resulting from actual injuries to the foot, nothing prevents the Board from rating closely related conditions by analogy under that Diagnostic Code.  Id.

The Board has considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5284 for his foot disability, including plantar fasciitis which does not have a specific Diagnostic Code.  The Veteran has consistently stated he has pain in his feet that affects his ability to walk and stand.  Although the May and June 2013 VA examination reports noted the Veteran had extreme tenderness of the plantar surfaces of both feet, the August 2014, February 2016 and September 2017 VA examination reports indicated the Veteran did not have symptoms of extreme tenderness of the plantar surfaces of both feet.  At the July 2017 hearing, the Veteran testified that he has constant pain, including pain upon waking up.   Significantly, a June 2013 VA examination report stated that the Veteran could not distinguish pain between pes planus, plantar fasciitis, bunions, and arthritis of the great toes.  As the Veteran's symptoms of foot pain are compensated under Diagnostic Code 5276 and as the symptoms of pain due to plantar fasciitis cannot be distinguished, the Board finds that a separate rating under Diagnostic Code 5284 is not warranted for plantar fasciitis, as such would constitute impermissible pyramiding.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his foot disability, notably his difficulty with standing and walking.  At the July 2017 hearing, the Veteran testified that his foot pain affected his ability to drive and stand.  However, the competent and probative evidence of record does not indicate significant functional loss due to the Veteran's bilateral foot disability.  The August 2014 VA examination indicates the Veteran did not have pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The October 2017 VA examination report indicates the Veteran had pain on weight bearing in both feet.  The examination report noted the Veteran had functional loss due to pain that meant he had to limit his time on his feet.  Although the Veteran has consistently reported symptoms of pain, the Veteran's bilateral foot disability is rated as severe under Diagnostic Code 5276, and the evidence does not show that the Veteran's functional loss was the equivalent of pronounced flatfoot symptoms.

In sum, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected foot disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a bilateral ankle disability is reopened; to this extent only the appeal is granted.

Entitlement to a rating in excess of 30 percent for service-connected bilateral ankle disability, to include as secondary to service-connected pes planus, plantar fasciitis, hallux valgus and osteoarthritis, first metatarsophalangeal joint, bilateral feet, is denied.


REMAND

In regard to the Veteran's reopened claim for entitlement to service connection for a bilateral ankle disability, the Board finds that additional development is necessary.  Specifically, as discussed above, the evidence indicates the Veteran has an ankle disability, and two opinions have indicated the disability is caused or aggravated by the service-connected foot disability or service.  Specifically, the July 2012 opinion indicates the Veteran has a bilateral ankle disability.  The June 2013 VA podiatry letter indicates the Veteran's foot condition may "adversely affect ones gait, stance, weight bearing capacity and activity tolerance, which may consequently cause or further aggravate pain in ankles."  An April 2014 opinion letter from a VA podiatry nurse practitioner states that the Veteran's on-going problems with his ankles and feet are more likely than not due to his military service.  The June 2013 opinion is stated in speculative terms, while the April 2014 opinion does not contain an adequate rationale.  Therefore, the opinions are inadequate for the Board to rely on in resolving questions regarding the etiology of the Veteran's bilateral ankle disability.  Therefore, the Board finds that the claim must be remanded for a VA examination to determine whether the Veteran has an ankle disability that is related to service or caused or aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, the Veterans' complete VA treatment records from September 2017 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After receiving any additional records, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral ankle disability.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner should:

a)  Identify all bilateral ankle disabilities, to include ankle sprain and ligamentous injuries.

b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral ankle disability was incurred in, or is otherwise related to active duty service. 

In providing this opinion, the VA examiner should consider that an April 1989 service treatment record indicates the Veteran presented with a complaint of pain to ankles, popping sound in right ankles.  

c)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral ankle disability was caused or aggravated (i.e., any increase in the severity of the condition) by his service-connected foot disability. 

In providing this opinion, the VA examiner should review and consider the positive opinions of record from June 2013 and April 2014.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


